Harvey Luther Teel
                                  v. State


                                NO. 06-14-00161CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                             §      IN THE         TEXARKANA, TEXAS
                                           §                   2/11/2015 12:38:00 PM
VS.                                        §      6th COURT         DEBBIE AUTREY
                                           §                            Clerk
TYRONEDENARD ANDERSON                      §      OF APPEALS



                   MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Katherine A. Ferguson, Movant, court appointed counsel for

Appellant HARVEY LUTHER TEEL in the above styled and numbered cause, and

moves this Court to grant her Motion to Withdraw as Counsel pursuant to Rule 6.5

of the Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.   Movant is appointed counsel of record HARVEY LUTHER TEEL.

        2.   Counsel was unable to find any non-frivolous issues to bring on appeal.

        3.   Counsel has mailed a copy of the Reporter’s Record, Clerks Record,

this Motion and Brief in support of motion to withdraw to Appellant by certified

mail.

        4.   Counsel has informed Appellant of his right to file a pro se brief and,

or request for extension of time to file a pro se brief.

        WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

grant this Motion To Withdraw, and for such other and further relief as the Court
may deem appropriate.

                              Respectfully submitted,

                              RENSHAW, DAVIS & FERGUSON, L.L.P.

                              By:       /s/ Katherine A. Ferguson
                                        Katherine A. Ferguson (SBN 06918050)

                              2900 Lee Street, Suite 102
                              P.O. Box 21
                              Greenville, Texas 75403-0021
                              Telephone: (903) 454-6050
                              Facsimile: (903) 454-4898
                              Email: rdflawoffice@yahoo.com



                         CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the Motion to Withdraw was sent
by first class United States Mail, postage prepaid, to the Honorable Noble Walker,
Hunt County District Attorney, P.O. Box 441, Greenville, Texas 75403-0441 on this
the 9th day of February, 2015.

           I further certify that a true and correct copy of Motion to Withdraw was
sent by first class United States mail, postage prepaid to HARVEY LUTHER TEEL,
TDJC#01956147, John B. Connally Unit, 899 FM 632, Kenedy, TX 78119 on this
the 9th day of February, 2015.

                                                  /s/ Katherine A. Ferguson
                                                  Katherine A. Ferguson